Case:17-01548-MER Doc#:74 Filed:04/22/19                                Entered:04/22/19 11:03:58 Page1 of 1
(COB #237 NtcFilTrans)(09/08)




                                UNITED STATES BANKRUPTCY COURT
                                                 District of Colorado



Rekon, LLC                                                                         Case No.
                                                                                   17−01548−MER
                                    Plaintiff,
v.
Matthew Witt
                                   Defendant.




                    NOTICE OF FILING OF TRANSCRIPT
       AND OF DEADLINES RELATED TO RESTRICTION AND REDACTION[¹]
               A transcript of the proceeding held on 4/10/2019 was filed on
            4/22/2019 . The following deadlines apply:
                The parties have until 4/29/2019 to file with the court a Notice of
            Intent to Request Redaction of this transcript. The deadline for filing a
            Request for Redaction is 5/13/2019 .
                 If a request for redaction is filed, the Redacted Transcript is due
            5/23/2019 . If no such notice is filed, the transcipt may be made available
            for remote electronic access upon expiration of the restriction period,
            which is 7/22/2019 unless extended by court order.
                To review the transcript for redaction purposes, you may purchase a
            copy from the transcriber:
            eScribers, LLC
            operations@escribers.net
            www.escribers.net
            973−406−2250
            or you may view the document at the clerk's office public terminal.




¹The Judciary's privacy policy provides for limiting Social Security and Financial Account numbers to the last four digits,
using only initials for the names of minor children, and limiting dates of birth to the year. If such personal identifier
information is elicited within court proceedings, this information will appear on the transcript and will become available to the
public unless action is take to redact this information.
